Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,317,105. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application the pps extension syntax element includes a value. While, in Patent No. 11,317,105, the pps extension syntax element includes a value of a plurality of bits. A person with ordinary skill has good reason to pursue the known options such as “a value” instead of “a value of a plurality of bits” since it is within his or her technical grasp if this leads to an anticipated success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al. (US 2016/0127747) in view of Boyce (“Conditional SPS extension syntax for RExt, SHVC, and MV-HEVC”, JVC-VC Meeting; 23-10-2013 – 1-11-2013; Geneva; Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-T SG. 16).

Regarding claim 3 Hsiang discloses a method of decoding a plurality of pictures, each picture processed at least in part according to a picture parameter set, the method comprising: 
(a) receiving a bitstream comprising the plurality of pictures and the picture parameter set (bitstream received by encoder in Figure 2; picture parameter set RBSP – [0039]; a person with ordinary skill in the art would know a bitstream comprises a plurality of pictures); 
(b) parsing the picture parameter set to determine for a picture in the plurality of pictures whether a pps extension syntax element at a picture level for the picture is present and a pps extension syntax structure at said picture level for the picture, where said pps extension syntax element includes a value (Figure 10 shows syntax for a picture parameter set in which a pps extension syntax element at a picture level and a pps extension syntax structure at said picture level are present; note pps_extension1_flag and pps_extension2_flag have values of “1” and “2”); 
(e) wherein said pps extension syntax structure and said pps extension syntax element, when present, are adaptable per picture in the plurality of pictures according to said picture parameter set (picture parameter set RBSP – [0039]); 
(f) parsing said pps extension syntax structure to determine if any pps extension data flag syntax elements are present in the picture parameter set (if(pps_extension2_flag) in Figure 10);
(g) wherein said parsing said pps extension syntax structure further includes a syntax structure that includes a while(more_rbsp_data( )) structure (while(more_rbsp_data()) in Figure 10);
(h) wherein said pps extension syntax structure that includes said while(more_rbsp_data( )) structure further includes said pps extension data flag (pps_extension_data_flag in Figure 10);
(i) wherein, when said pps extension syntax element is equal to 0 then no said pps extension data flag is present in said while(more_rbsp_data( )) structure (Figure 10 shows when the value of if(pps_extension2_flag) is 1 pps_extension_data_flag is present in the while(more_rbsp_data()) structure);
(j) wherein, when said pps extension syntax element is equal to 1 then said pps extension data flag is present in said while(more_rbsp_data( )) structure (Figure 10 shows when the value of if(pps_extension2_flag) is 1 pps_extension_data_flag is present in the while(more_rbsp_data()) structure).
However, fails to explicitly disclose parsing to determine for a picture in the plurality of pictures whether a pps extension flag signaling flag specifies presence of a pps extension syntax element at a picture level for the picture and a pps extension syntax structure at said picture level for the picture, where said pps extension syntax element includes a value; wherein said pps extension flag equal to 1 specifies that said pps extension syntax element is present in said picture parameter set; wherein said pps extension flag equal to 0 specifies that said pps extension syntax element is not present in said picture parameter set; and wherein the said pps extension flag is adaptable per picture in the plurality of pictures according to said picture parameter set.
	In her disclosure Boyce teaches 
parsing to determine for a picture in the plurality of pictures whether a pps extension flag signaling flag specifies presence of a pps extension syntax element at a picture level for the picture and a pps extension syntax structure at said picture level for the picture, where said pps extension syntax element includes a value (sps_extension_present_flag, sps_extension_flag, and sps_extension0() in Table 1.2 in page 2; it is noted Boyce performs the image processing according to a sequence parameter set, however Boyce, in section 1.3 on page 3 also discloses that the same approach that is used for the SPS could be applied to the PPS); 
wherein said pps extension flag equal to 1 specifies that said pps extension syntax element is present in said picture parameter set (sps_extension_present_flag having a value of 1 specifies that sps_extension_flag[i] is present – section 1.2 Proposed option: conditional extension syntax); 
wherein said pps extension flag equal to 0 specifies that said pps extension syntax element is not present in said picture parameter set (sps_extension_present_flag having a value of 0 specifies that sps_extension_flag[i] is not present – section 1.2 Proposed option: conditional extension syntax);
wherein the said pps extension flag is adaptable per picture in the plurality of pictures according to said picture parameter set(it is noted Boyce performs the image processing according to a sequence parameter set, however Boyce, in section 1.3 on page 3 also discloses that the same approach that is used for the SPS could be applied to the PPS).
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Boyce into the teachings of Hsiang because such incorporation allows codecs to avoid using syntax elements related to unsupported extensions (p.3, 1.3 Discussion).

Claim 4 corresponds to the one or more computer-readable memory or storage devices storing encoded video data as part of a bitstream, the encoded data being organized to facilitate decoding by a video decoder performing operations, the video decoder being implemented using memory and one or more processing units, the operations comprising the method of claim 3. Therefore, claim 4 is being rejected on the same basis as claim 3.

Claim 5 corresponds to the apparatus for encoding the video bitstream received by a decoder performing the method of claim 1. It is noted the description of an encoder technology can be abbreviated as they are the inverse of the comprehensively described decoder technology. Therefore, claim 5 is being rejected on the same basis as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482